                 Case 2:20-mj-00184-AC Document 6 Filed 12/11/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DENISE N. YASINOW
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 20-MJ-00184-AC
12                                Plaintiff,             STIPULATION REGARDING CONTINUED
                                                         DETENTION HEARING AND ORDER
13                          v.
14   YORK CURTIS SWYGERT,
15                                Defendant.
16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.      By previous order, this matter was set for a detention hearing on December 10, 2020.

20          2.      By this stipulation, defendant now moves to continue the detention hearing until

21 December 11, 2020, due to a continued need for Pretrial Services to interview the defendant.

22          3.      The parties agree and stipulate, and request that the Court find that, good cause exists

23 under 18 U.S.C. § 3142(f)(2) to continue the detention hearing.

24 //

25

26 //

27

28 //

                                                         1
               Case 2:20-mj-00184-AC Document 6 Filed 12/11/20 Page 2 of 2


 1        4.      The government does not object to the continuance.

 2        IT IS SO STIPULATED.

 3

 4
     Dated: December 10, 2020                            MCGREGOR W. SCOTT
 5                                                       United States Attorney
 6
                                                         /s/ DENISE N. YASINOW
 7                                                       DENISE N. YASINOW
                                                         Assistant United States Attorney
 8

 9
     Dated: December 10, 2020                            /s/ Linda Allison
10                                                       Linda Allison
11                                                       Assistant Federal Public
                                                         Defender
12                                                       Counsel for Defendant
                                                         York Curtis Swygert
13

14

15

16
          IT IS SO FOUND AND ORDERED this 11th day of December, 2020.
17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
